Citation Nr: 1509031	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-30 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts as secondary to service-connected diabetes mellitus.

2.  Entitlement to an effective date earlier than September 4, 2007, for the grant of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1970.  

This matter initially came to the Board of Veterans' Appeals (Board) from December 2007 and April 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in September 2008, statements of the case were issued in April 2009 and June 2009, and a substantive appeal was received in August 2009.  The Board has since sought multiple expert medical opinions pertaining to the Veteran's service connection claim.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in June 2013.  A transcript of the hearing has been associated with the Veteran's claims file.

The decision below addresses the Veteran's claim for an earlier effective date for the grant of service connection for diabetes mellitus.  Adjudication of the remaining claim is deferred pending completion of the action set forth in the REMAND portion of the decision below; that issue is remanded to the Agency of Original Jurisdiction (AOJ) for further development and adjudication.


FINDING OF FACT

The Veteran filed an initial claim for service connection for diabetes mellitus that was received by VA on September 4, 2007.


CONCLUSION OF LAW

An effective date earlier than September 4, 2007, for the grant of service connection for diabetes mellitus is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In September 2007 and December 2008, VCAA letters were issued to the Veteran with regard to his claim; the September 2007 letters predated the December 2007 rating decision granting the Veteran's claim for service connection for diabetes mellitus.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim, the information and evidence that must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish an effective date. Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the appellate issue of entitlement to an earlier effective date for the grant of service connection for diabetes mellitus is a downstream issues from the initial grant of service connection, another VCAA notice was not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  In any event, in September 2007 and December 2008, notice was issued to the Veteran pertaining to the types of evidence necessary to establish a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the lay statements of the Veteran concerning his claim for an earlier effective date, including his June 2013 testimony before the undersigned Veterans Law Judge, as well as records of his ongoing post-service treatment from VA and private treatment providers.  The evidence of record also contains multiple opinions from VHA medical experts, as well as reports of VA examinations conducted throughout the appellate period and records of the Veteran's award of benefits from the Social Security Administration (SSA).  The Veteran has not otherwise identified any records relevant to the claim decided herein.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to an earlier effective date.

Analysis

The RO has assigned an effective date of September 4, 2007, for the award of service connection for diabetes mellitus.  The effective date assigned corresponds to the actual date of receipt by the RO of the Veteran's claim of service connection for diabetes mellitus.  It appears that the Veteran asserts that he is entitled to an earlier effective date because he believes his diabetes mellitus should have been diagnosed earlier, which would have allowed him to file an earlier initial claim for service connection.

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

On September 4, 2007, the Board received an initial VA Form 21-526, Veteran's Application for Compensation and/or Pension, in which the Veteran indicated that he wished to apply for service connection for diabetes mellitus.  The RO issued a rating decision in December 2007 in which it granted the Veteran's claim for service connection for diabetes mellitus, assigning an effective date of September 4, 2007-the date the RO received the Veteran's initial claim.

The Board has thoroughly reviewed the claims file but finds no communication regarding service connection for diabetes mellitus prior to the claim for service connection received on September 4, 2007.  The Board acknowledges that VA must liberally construe all documents filed by a claimant.  See E.F. v. Derwinski, 1 Vet. App. 324, 326 (1991).  In this case, however, there simply is no document that might be construed, even in the broadest sense, as a claim for service connection for diabetes mellitus dated prior to September 4, 2007.  Rather, while the Veteran filed claims for service connection for other disabilities in October 1993, these claims make no mention of diabetes mellitus.

The Veteran has argued that he is entitled to an earlier effective date for the grant of service connection because he had diabetes mellitus prior to September 4, 2007.  He has argued that VA failed to diagnose diabetes mellitus earlier than 2007 and, had he been diagnosed earlier, he would have filed an earlier claim.

Specifically, in a September 2008 statement, the Veteran asserted that he was first found to have a "high blood sugar count" in September 1993 during VA treatment but that he had not been tested for or diagnosed with diabetes mellitus until July 2007.  He has submitted multiple statements to that effect and testified before the undersigned Veterans Law Judge that his VA providers should have followed up on his multiple high blood glucose measurements in the years between 1993, when a high glucose reading was first recorded, and 2007, when diabetes mellitus was first diagnosed.   In the September 2008 statement, the Veteran specifically asserted that he believed the effective date of the award of service connection should be 1993, when his blood glucose was first read as elevated, and that he should have been diagnosed with diabetes mellitus at that time.  He has stated on multiple occasions that he would have filed a claim for service connection earlier if he had been properly diagnosed.

The Board acknowledges that VA treatment records do include multiple elevated glucose readings dating back to 1993, including a notation reading "Lab/Xray/Velez Diabetic" in May 1994 and a glucose reading of 288 in July 1997, which was not followed up with further testing.  The first diagnosis of diabetes mellitus of record appears in July 2007.  

Regardless, however, even if the elevated glucose readings included in the VA treatment records dated prior to September 4, 2007, were construed as indicating the presence of diabetes mellitus, evidence of diabetes mellitus prior to September 4, 2007,would not substantiate the claim for an earlier effective date for the grant of service connection as such records would not constitute an informal claim for service connection.  While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (holding that section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the veteran to seek service connection for a condition.  See Brannon, 12 Vet. App. at 35; see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).

In regard to his argument that VA was negligent in failing to diagnose diabetes mellitus prior to 2007, the Board has considered that the Veteran has asserted that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus; however, the Veteran first asserted that VA was negligent in failing to diagnose diabetes mellitus in September 2008-after the effective date at issue here.  However, even if the Veteran were to be awarded compensation for diabetes mellitus pursuant to 38 U.S.C.A. § 1151 (which is a moot point as he is already in receipt of service-connected compensation for this disability), an effective date prior to September 4, 2007 (the effective date of the grant of service connection for diabetes mellitus) would not be warranted.  In this regard, the effective date for the award of compensation pursuant to 38 U.S.C.A. § 1151 is the date the aggravation or injury was suffered, if a claim is received within one year after that date; otherwise, the effective date is the date the claim is received.  38 C.F.R. § 3.400(i)(1).  

In short, the record includes no statement or communication from the Veteran, prior to September 4, 2007, that constitutes a claim for compensation for diabetes mellitus, and the Veteran has not otherwise established that there exists any such claim.  According to the applicable regulation, the effective date of the Veteran's grant of service connection for diabetes mellitus should be September 4, 2007, the date the RO first received any communication indicating an intent to apply for service connection for this disability.  See 38 C.F.R. § 3.400(b)(2)(i).  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the grant of service connection for diabetes mellitus earlier than September 4, 2007, is assignable, the claim for an earlier effective date for the grant of service connection must be denied.

Based on the above, the earliest date of receipt of a claim of service connection for diabetes mellitus, the date the RO received the Veteran's initial claim of service connection.  In reaching this decision, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not for application in this case because the preponderance of the evidence is against the assignment of an earlier effective date.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date earlier than September 4, 2007, for the grant of service connection for diabetes mellitus is denied.



REMAND

The Veteran contends that he developed cataracts in both eyes as a result of his service-connected diabetes mellitus.  Specifically, he contends that, although his diabetes mellitus was first diagnosed in 2007, he actually developed the disability much earlier, as evidenced by elevated glucose readings in his file as early as 1993.  

Post-service treatment records document that the Veteran had sporadic elevated blood glucose readings from September 1993 to July 2007, when he was first diagnosed with diabetes mellitus.  He was first diagnosed with bilateral posterior subcapsular cataracts in 2005 and underwent cataract surgery on his right eye in 2005 and his left eye in 2009.  

In a February 2009 letter, a VA optometrist stated that the Veteran met clinical guidelines for a diagnosis of diabetes as early as 1995 and opined that "it has been documented in the literature that certain systemic conditions, like diabetes, can contribute to cataract formation ... clinically, it is quite possible to say that the Veteran's diabetes contributed to the cataract formation."  

At a VA examination in April 2010, the ophthalmologist noted that the "issue of when he actually should have been diagnosed with diabetes is not within the scope of my training or expertise so this will not be addressed."  That examiner went on to acknowledge the 2009 optometrist's letter, which, the examiner said, "seems to weakly support the idea of delayed diabetes diagnosis but there is no indication that this practitioner is any more qualified to determine this than I am. Which I am not."  However, the examiner pointed out several instances in which relevant medical research literature does support the idea that diabetes is a risk factor for cataracts.  The examiner further noted that the Veteran's cataracts (type) were not age-related.  In a June 2010 addendum opinion, the same examiner found there to be no evidence that the Veteran's diabetes worsened his cataracts.  In so finding, the examiner pointed out that the Veteran displayed several risk factors for cataracts, including diabetes, a history of smoking, and oral steroid use.  However, the examiner noted that the Veteran developed a second cataract in January 2008-a posterior subcapsular cataract-which he pointed out is "a known diabetic cataract."  The examiner concluded that "it is likely that diabetes is at least one contributory factor in this person's risk for developing cataracts."

At a subsequent VA examination in October 2011, a different examiner noted that the Veteran had been diagnosed with bilateral posterior subcapsular cataracts in 2005 and stated "Yes, a possibility," when asked if the cataracts could have been caused or worsened by his diabetes.  In explaining this opinion, the examiner stated that there was "no evidence of diabetic retinopathy noted at 10/21/05 exam, however, if diabetes was present, retinopathy may not have shown up yet, but could have contributed to cataract formation."

To clarify these conflicting findings, the RO obtained an addendum opinion in November 2011. At that time, the examiner-a nurse practitioner-stated that "after discussing this with our eye Doctors here at Spokane VAMC, they agree that diabetes does NOT cause cataracts or cause any aggravation of cataracts and the Veteran's actual date for his diabetes diagnosis is after the cataracts were formed.  There is no evidence that shows that cataracts are related to diabetes."  

The Board requested an additional VHA opinion in November 2013 to clarify these conflicting findings.  In that opinion request, the Board asked that, initially, an endocrinologist provide an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus had its onset in 1995 or some other time prior to the clinical findings of cataracts in 2005.  In a January 2014 VHA opinion, a VA endocrinologist outlined her findings and the limitations of the evidence in the claims file and provided the following opinion:

It is at least likely possible that the patient's diabetes mellitus type 2 onset is before 2007 based on 2 elevated sugar readings done in the early morning including 138 on 10/3/1993 at 6am and 154 on 9/17/1998 at 8:42 am.  Furthermore, the blood sugar of 288 whether it was done in a fasting or non-fasting state satisfies one of the above criteria particularly if the patient was symptomatic.

The Board requested that the case then be referred to a specialist in ophthalmology after the endocrinologist issued an opinion.  This was done by a VA ophthalmologist in an April 2014 opinion, in which the ophthalmologist answered the questions set forth concerning whether the Veteran's diabetes caused or worsened his cataracts.  However, the ophthalmologist did not provide any rationale for his findings, as was requested in the April 2014 VHA opinion clarification request.  To rectify this omission, the Board again requested clarification in May 2014.  In response, the same ophthalmologist provided a statement in August 2014 indicating that the Veteran "has multiple risk factors for cataracts" and that it is not likely that his diabetes mellitus caused his cataracts, although cataracts "can be associated with and seen in patients with diabetes."  The ophthalmologist concluded that the "bottom line is that diabetes does not cause cataracts.  The veteran has multiple risk factors for cataracts, and whether his diabetes has contributed at all to their formation cannot be established without resorting to speculation."

Unfortunately, the August 2014 statement does not provide a sufficient rationale for the ophthalmologist's earlier statement that it is less likely than not that the Veteran's cataracts have been caused or worsened by his diabetes mellitus.  The ophthalmologist also failed to address the specific items of evidence outlined in the April 2014 and May 2014 VHA clarification requests.  Without a rationale and a clear discussion of these documents in the context of an opinion, the Board remains unable to properly evaluate the VA ophthalmologist's opinion in the context of the medical evidence of record and must again seek clarification.  In light of the above considerations, the Board concludes that a clarifying medical opinion is needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for bilateral cataracts secondary to diabetes mellitus.  38 U.S.C.A. § 5103A (West 2014).  

In view of the foregoing, the case is REMANDED for the following action:

1.  The entire claims file, to include a complete copy of this remand, must be made available to an ophthalmologist in order to determine the nature and etiology of any current cataracts found to be present.  The ophthalmologist must review the Veteran's claims file, including not only the June 2011 VA examination but also the Veteran's complete outpatient treatment records dating from his separation from service to the present, and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's currently diagnosed bilateral cataracts have been caused or worsened by his service-connected diabetes mellitus.  

In offering this opinion, the examiner must specifically address the following questions:

* Is it at least as likely as not that the Veteran's diabetes mellitus caused his bilateral cataracts?  

* If the above is answered in the negative, is it at least as likely as not that the Veteran's diabetes mellitus aggravated or worsened his cataracts beyond the normal progression of the disorder?  If aggravated, specify the baseline of cataract disability prior to aggravation, and the permanent, measurable increase in cataract disability resulting from the aggravation.  

In answering these questions, the ophthalmologist must provide a detailed rationale for his or her answers and must comment specifically on the following documents contained in the claims file:

* The contradictory findings of the VA examiners as set forth in the April 2010 VA examination and June 2010 addendum opinion and the October 2011 VA examination and November 2011 addendum opinion, as well as the opinion as stated by the VA optometrist in February 2009 concerning the Veteran's diabetes;  

* The arguments set forth in the VA examiners' opinions, including the contradictory statements from the April 2010 and November 2011 examiners concerning diabetes as a risk factor for the development or worsening of cataracts; and

* The February 2009 VA optometrist's opinion, the statements of the October 2011 VA examiner, and the findings of the VA endocrinologist as set forth in her January 2014 VHA opinion letter.

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand as well as the entirety of the Veteran's medical treatment records.  A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer(s).  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.  If deemed necessary by the ophthalmologist, the Veteran may be scheduled for another examination.  

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


